PER CURIAM.
Because the appeal in this case was taken more than 42 days from the date of the trial judge’s order denying Appellant’s motion for relief from judgment pursuant to Rule 60(b), A.R.Civ.P., Appellee’s motion to dismiss the appeal is granted on the authority of Brown v. Martin, 394 So.2d 375 (Ala.Civ.App.1980), cert. denied, 394 So.2d 377 (Ala.1981).1
APPEAL DISMISSED.
All the Justices concur.

. We are mindful of Appellant’s position that the appeal was timely filed because it was filed within 42 days of the order denying its motion for a reconsideration of the denial of its Rule 60(b) motion. We are also mindful of the fact that Rule 4(a)(3), A.R.App.P., has been amended to provide that the filing of post-judgment motions pursuant to Rule 55, A.R.Civ.P. (along with motions pursuant to Rules 50, 52, and 59, A.R. Civ.P.), shall suspend the running of the time for filing notice of appeal. The rules do not suspend the running of the time for filing a notice of appeal during the pendency of a motion to reconsider the denial of a Rule 60(b) motion.